ITEM 77O DREYFUS INVESTMENT PORTFOLIOS CORE VALUE PORTFOLIO On September 11, 2012, Core Value Portfolio, a series of Dreyfus Investment Portfolios (the "Fund"), purchased 2,650 shares of common stock issued by American International Group, Inc. (CUSIP No. 026874784) (the "Common Stock") at a purchase price of $32.50 per share including an underwriting discount of $0.121875 per share. The Common Stock was purchased from J.P. Morgan Securities LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated The Williams Capital Group, L.P. BNP Paribas Securities Corp. Drexel Hamilton, LLC Goldman, Sachs & Co. Lebenthal & Co., LLC Barclays Capital Inc. Macquarie Capital (USA) Inc. HSBC Securities (USA) Inc. Natixis Securities Americas LLC Wells Fargo Securities, LLC PNC Capital Markets LLC Credit Suisse Securities (USA) LLC Scotia Capital (USA) Inc. RBS Securities Inc. Atlantic Equities LLC Standard Chartered Bank Dowling & Partners Securities, LLC CastleOak Securities, L.P. Sanford C. Bernstein & Co., LLC ING Financial Markets LLC Blaylock Robert Van, LLC Loop Capital Markets LLC Keefe, Bruyette & Woods, Inc. Mizuho Securities USA Inc. Muriel Siebert & Co., Inc. Nomura Securities International, Inc. Sterne, Agee & Leach, Inc. Raymond James & Associates, Inc. BNY Mellon Capital Markets, LLC SMBC Nikko Capital Markets Limited MFR Securities, Inc. Citigroup Global Markets Inc. C.L. King & Associates, Inc. RBC Capital Markets, LLC Stifel Nicolaus & Company, Incorporated Deutsche Bank Securities Inc. Mischler Financial Group, Inc. J.P. Morgan Securities LLC Toussaint Capital Partners, LLC UBS Securities LLC SG Americas Securities, LLC Piper Jaffray & Co. UniCredit Capital Markets LLC Morgan Stanley & Co. LLC Santander Investment Securities Inc. Samuel A. Ramirez & Company, Inc. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on November 8, 2012. These materials include additional information about the terms of the transaction.
